DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 14, and 20 are pending. Claims 13 and 15-19 have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12 refer to properties/characteristics and recite “as measured with the method in the description”. However, the specification mentions generic methods and specific methods for determining a property/characteristic (see par.0045, par.0051, par.0053, par.0055, par.0057, par.0060).
Therefore, it is not clear what is the joint inventor claiming as the invention in claims 1, 11, and 12 of the instant application.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 recites the broad recitation “15wt% to 45wt%”, and the claim also recites “preferably 25wt% to 43wt%” which is the narrower statement of the range/limitation. 
Claim 3 recites the broad recitation “less than 3wt%”, and the claim also recites “preferably 0wt%” which is the narrower statement of the range/limitation. 
Claim 5 recites the broad recitation “more than 90wt%” and the claim also recites “preferably 92 to 100 %” which is the narrower statement of the range/limitation. 
Claim 7 recites the broad recitation “the carboxylic acid ester comprises one or more of methyl acetate, ethyl acetate, propyl acetate, methyl propionate, ethyl propionate, and propyl propionate” and the claim also recites “preferably the carboxylic acid ester comprises one or more of ethyl acetate and ethyl propionate” which is the narrower statement of the range/limitation. 
Claim 10 recites the broad recitation “more than or equal to 2.5mS/cm” and the claim also recites “preferably from 2.6 mS/cm to 3.5mS/cm” which is the narrower statement of the range/limitation. 
Claim 11 recites the broad recitation “Dn10 of 1 to 3m” and the claim also recites “preferably from 1m to 2m” which is the narrower statement of the range/limitation. 
Claim 11 recites the broad recitation “Dv10 of more than or equal to 6m” and the claim also recites “preferably from 6.5m to 10m” which is the narrower statement of the range/limitation. 
Claim 11 recites the broad recitation “Dv50 of 15m to 20m” and the claim also recites “preferably from 15m to 18m” which is the narrower statement of the range/limitation. 
Claim 11 recites the broad recitation “particle size distribution (Dv90-Dv10)/Dv50 of 1.1 to 1.8” and the claim also recites “preferably from 1.2 to 1.5” which is the narrower statement of the range/limitation. 
Claim 11 recites the broad recitation “graphitization degree G of 90% to 95%” and the claim also recites “preferably from 92% to 94%” which is the narrower statement of the range/limitation. 
Claim 12 recites the broad recitation “compaction density of 1.55g/cm3 to 1.75g/cm3” and the claim also recites “preferably from 1.6g/cm3 to 1.7g/cm3” which is the narrower statement of the range/limitation. 
Claim 12 recites the broad recitation “OI value of 8 to 15” and the claim also recites “preferably from 8 to 12” which is the narrower statement of the range/limitation. 
Claim 14 recites the broad recitation “lithium transition metal oxides and modified compounds thereof” and the claim also recites “preferably lithium nickel cobalt oxide and lithium nickel cobalt aluminum” which is the narrower statement of the range/limitation. 
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 4, 6, 8, 9, and 20 are rejected as being dependent on the rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (WO 2015/133366, with attached machine translation) in view of Chen et al. (CN 103413970, with attached machine translation).
With regard to claims 1-4 and 11, Suzuki et al. teach a lithium ion secondary battery comprising a negative electrode including an artificial graphite with a peak ratio ID/IG of 0.05 to 0.2 (abstract, last paragraph on page 7 of the attached translation). This value is within the range in claim 1, and overlaps the range for the requirement (2) in claim 11.
Suzuki et al. teach that the lithium ion secondary battery further comprises a positive electrode, a separator, and an electrolyte solution (see page 12 of the attached translation).
Suzuki et al. fail to teach that the battery comprises the claimed electrolyte.
Chen et al. teach an electrolyte for lithium ion batteries, said electrolyte providing improved battery stability and service life especially in colder climates (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the electrolyte of Chen et al. in the lithium ion secondary battery of Suzuki et al., in order to improve the battery stability and service life in a colder climate.
Chen et al. further teach that the electrolyte comprises 1 mol/l LiPF6 and a solvent mixture comprising ethylene carbonate (EC), dimethyl carbonate (DMC), ethyl methyl carbonate (EMC), and propylene carbonate (PC) in a weight ratio of 2:3:5:1 (abstract, par.0006).
Ethylene carbonate (EC) and propylene carbonate (PC) are cyclic carbonates, and meet the limitations of claim 4.
Dimethyl carbonate (DMC) and ethyl methyl carbonate (EMC) are chain carbonates.
Therefore, in the solvent above the ratio cyclic carbonate: chain carbonate is 27:72, which is within the range in claim 1.
Dimethyl carbonate (DMC) represents 37.5wt% of the chain carbonates. This value is within the ranges in claims 1 and 2.
The electrolyte does not include a carboxylic acid ester. This meets the limitations of claims 1 and 3.
Therefore, the lithium ion secondary battery of Suzuki modified by Chen is equivalent to the secondary battery in claims 1-4 and 11.
With regard to claim 6, ethyl methyl carbonate (EMC) meets the claim limitations.
With regard to claims 8 and 9, Chen et al. teach that the electrolyte may comprise as additive vinylene carbonate (VC) in an amount of 0.6% to 2.0% (par.0007).
The amount is within the range in claim 9.
With regard to claim 10, the electrolyte of Suzuki modified by Chen comprises the same components as the electrolyte of the instant application, as taught in par.0028-0031 and par.0037-0039 of the specification.
The specification of the instant application teaches that the electrolyte has a conductivity of more than or equal to 2.5 mS/cm at -20oC (par.0036).
Therefore, absent a record to the contrary, it would be expected that the electrolyte of Chen modified by Suzuki has a conductivity of more than or equal to 2.5 mS/cm at -20oC.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.I.    SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
With regards to claim 14, Suzuki et al. teach a positive electrode may comprise lithium cobaltate (LiCoO2), lithium nickelate (LiNiO2), lithium manganate (LiMn2O4), lithium complex composite oxide (LiCoxNiyMzO2, wherein x+y+z=1, M may be Mn or Al). These compounds are lithium transition metal oxides.
With regard to claim 20, Suzuki et al. further teach that the lithium ion secondary battery may be used for vehicles (see 5th paragraph on page 13 of the attached translation).
A vehicle including the lithium ion secondary battery of Suzuki modified by Chen is equivalent to the claimed apparatus.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (WO 2015/133366, with attached machine translation) in view of Chen et al. (CN 103413970, with attached machine translation) as applied to claim 1 above, and further in view of Yamada et al. (US 2002/0076619).
With regard to claim 7, Suzuki modified by Chen teach the battery of claim 1 (see paragraph 6 above), but fail to teach that the electrolyte comprises the claimed carboxylic acid ester.
However, Yamada et al. teach that an ester (methyl acetate, ethyl acetate, propyl acetate, methyl propionate, ethyl propionate) are effective for improving low-temperature battery characteristics (par.0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include an ester, such as methyl acetate, ethyl acetate, propyl acetate, methyl propionate, or ethyl propionate in the electrolyte of Suzuki modified by Chen, in order to further improve the low-temperature battery characteristics.
Yamada et al. further teach that the ester may be used in an electrolyte in an amount as low as 1 vol% (par.0048).
This amount is within the range of 5wt% of less for a carboxylic acid ester.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (WO 2015/133366, with attached machine translation) in view of Chen et al. (CN 103413970, with attached machine translation) as applied to claim 11 above, and further in view of Zheng et al. (CN 105514350, with attached machine translation).
With regard to claim 7, Suzuki modified by Chen teach the battery of claim 11 (see paragraph 6 above), but fail to teach the compaction density of the negative electrode.
However, Zheng et al. teach a lithium ion battery comprising a negative electrode with a compacted density of 1.5-1.8 g/cm3 (abstract). The negative electrode comprises artificial graphite as active electrode material (see section (2) on page 5 of the attached translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the negative electrode of Suzuki modified by Chen with a compacted density of 1.5-1.8 g/cm3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722